DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-22 are allowed.
The following is a list of the closest prior art:
Romanovskyy (US 2012/0057412) teaches a controller and memory macro connected by communication pins on a single die.  Romanovskyy does not teach at least a control circuitry observing signals between a controller and memory also communicating with a computing entity to determine whether an attempt to complete a memory operation in a dedicated partition of the memory was initiated by the computing entity and using that determination to selectively apply an override signal when the memory operation is not initiated by the computing entity.  Therefore, the reference cannot teach the combination of “An integrated circuit device comprising, on a single circuit die: circuitry to implement a memory macro having a first signal interface; circuitry to implement a memory controller having a second signal interface, wherein connection of signal pins on the second signal interface with corresponding signal pins on the first signal interface enables the memory controller to initiate operations via signals applied to the signal pins on the first signal interface from signals applied to the signal pins on the second signal interface; and circuitry to implement a subsystem comprising one or more computing devices and control circuitry, the control circuitry being coupled to the one or more computing devices and having hardwired circuitry interposed between the first signal interface and the second signal interface, the control circuitry to apply one or more signals to at least one of the signal pins on the first signal interface to control access to a partition of the memory macro dedicated to a computing entity of the one or more computing devices by memory operations initiated at the memory controller, wherein the control circuitry further to selectively apply an override signal via the hardwired circuitry to signals transmitted between the first signal interface and the second     signal interface responsive to a determination that an attempt to complete a memory operation to access the partition of the memory macro dedicated to the computing entity was not initiated by the computing entity” as recited in claim 1, or “observing, at control circuitry of the subsystem, signals transmitted between a memory controller and a memory macro, the memory controller and the memory macro being formed in the single circuit die, the signals being transmitted between signal pins on a signal interface of the memory controller and corresponding signal pins on a signal interface of the memory macro, to detect an attempt to complete a memory operation to access at least a dedicated partition of the memory macro, the dedicated partition of the memory macro being dedicated to a computing entity of the subsystem; communicating signals between the control circuitry and the computing entity to determine whether the attempt to complete the memory operation to access the at least the dedicated partition of the memory macro was initiated by the computing entity responsive to detection of the attempt; and selectively applying an override signal to the signals transmitted between the memory controller and the memory macro responsive to a determination that the attempt to complete the memory operation to access the dedicated partition of the memory macro was not initiated by the computing entity” as recited in claim 11 as a whole.
Berenbaum (2009/0063799 A1) teaches circuitry interposed between a controller and memory used to protect a region of memory.  However, the reference fails to teach at least a control circuitry observing signals between a controller and memory also communicating with a computing entity to determine whether an attempt to complete a memory operation in a dedicated partition of the memory was initiated by the computing entity and using that determination to selectively apply an override signal when the memory operation is not initiated by the computing entity.  Therefore, the reference cannot teach the combination of “An integrated circuit device comprising, on a single circuit die: circuitry to implement a memory macro having a first signal interface; circuitry to implement a memory controller having a second signal interface, wherein connection of signal pins on the second signal interface with corresponding signal pins on the first signal interface enables the memory controller to initiate operations via signals applied to the signal pins on the first signal interface from signals applied to the signal pins on the second signal interface; and circuitry to implement a subsystem comprising one or more computing devices and control circuitry, the control circuitry being coupled to the one or more computing devices and having hardwired circuitry interposed between the first signal interface and the second signal interface, the control circuitry to apply one or more signals to at least one of the signal pins on the first signal interface to control access to a partition of the memory macro dedicated to a computing entity of the one or more computing devices by memory operations initiated at the memory controller, wherein the control circuitry further to selectively apply an override signal via the hardwired circuitry to signals transmitted between the first signal interface and the second     signal interface responsive to a determination that an attempt to complete a memory operation to access the partition of the memory macro dedicated to the computing entity was not initiated by the computing entity” as recited in claim 1, or “observing, at control circuitry of the subsystem, signals transmitted between a memory controller and a memory macro, the memory controller and the memory macro being formed in the single circuit die, the signals being transmitted between signal pins on a signal interface of the memory controller and corresponding signal pins on a signal interface of the memory macro, to detect an attempt to complete a memory operation to access at least a dedicated partition of the memory macro, the dedicated partition of the memory macro being dedicated to a computing entity of the subsystem; communicating signals between the control circuitry and the computing entity to determine whether the attempt to complete the memory operation to access the at least the dedicated partition of the memory macro was initiated by the computing entity responsive to detection of the attempt; and selectively applying an override signal to the signals transmitted between the memory controller and the memory macro responsive to a determination that the attempt to complete the memory operation to access the dedicated partition of the memory macro was not initiated by the computing entity” as recited in claim 11 as a whole.
Arora (US 10331578) teaches “a managed flash controller communicatively coupled between the processor and the managed flash device, wherein the managed flash controller includes: a flash access restriction enforcer to disallow a read by an unauthorized entity from the first partition and allow a write by an authorized entity to the second partition.”  This fails to teach at least a control circuitry observing signals between a controller and memory also communicating with a computing entity to determine whether an attempt to complete a memory operation in a dedicated partition of the memory was initiated by the computing entity and using that determination to selectively apply an override signal when the memory operation is not initiated by the computing entity.  Therefore, the reference cannot teach the combination of “An integrated circuit device comprising, on a single circuit die: circuitry to implement a memory macro having a first signal interface; circuitry to implement a memory controller having a second signal interface, wherein connection of signal pins on the second signal interface with corresponding signal pins on the first signal interface enables the memory controller to initiate operations via signals applied to the signal pins on the first signal interface from signals applied to the signal pins on the second signal interface; and circuitry to implement a subsystem comprising one or more computing devices and control circuitry, the control circuitry being coupled to the one or more computing devices and having hardwired circuitry interposed between the first signal interface and the second signal interface, the control circuitry to apply one or more signals to at least one of the signal pins on the first signal interface to control access to a partition of the memory macro dedicated to a computing entity of the one or more computing devices by memory operations initiated at the memory controller, wherein the control circuitry further to selectively apply an override signal via the hardwired circuitry to signals transmitted between the first signal interface and the second     signal interface responsive to a determination that an attempt to complete a memory operation to access the partition of the memory macro dedicated to the computing entity was not initiated by the computing entity” as recited in claim 1, or “observing, at control circuitry of the subsystem, signals transmitted between a memory controller and a memory macro, the memory controller and the memory macro being formed in the single circuit die, the signals being transmitted between signal pins on a signal interface of the memory controller and corresponding signal pins on a signal interface of the memory macro, to detect an attempt to complete a memory operation to access at least a dedicated partition of the memory macro, the dedicated partition of the memory macro being dedicated to a computing entity of the subsystem; communicating signals between the control circuitry and the computing entity to determine whether the attempt to complete the memory operation to access the at least the dedicated partition of the memory macro was initiated by the computing entity responsive to detection of the attempt; and selectively applying an override signal to the signals transmitted between the memory controller and the memory macro responsive to a determination that the attempt to complete the memory operation to access the dedicated partition of the memory macro was not initiated by the computing entity” as recited in claim 11 as a whole.
Messina (US 2007/0192828) teaches “the external microprocessor 104 tries to access a protected zone 108 of the memory, and that the memory device denies access and issues a notification (as described in the foregoing in connection with FIG. 1).” Messina paragraph 0066.  However Messina does not teach “An integrated circuit device comprising, on a single circuit die: circuitry to implement a memory macro having a first signal interface; circuitry to implement a memory controller having a second signal interface, wherein connection of signal pins on the second signal interface with corresponding signal pins on the first signal interface enables the memory controller to initiate operations via signals applied to the signal pins on the first signal interface from signals applied to the signal pins on the second signal interface; and circuitry to implement a subsystem comprising one or more computing devices and control circuitry, the control circuitry being coupled to the one or more computing devices and having hardwired circuitry interposed between the first signal interface and the second signal interface, the control circuitry to apply one or more signals to at least one of the signal pins on the first signal interface to control access to a partition of the memory macro dedicated to a computing entity of the one or more computing devices by memory operations initiated at the memory controller, wherein the control circuitry further to selectively apply an override signal via the hardwired circuitry to signals transmitted between the first signal interface and the second     signal interface responsive to a determination that an attempt to complete a memory operation to access the partition of the memory macro dedicated to the computing entity was not initiated by the computing entity” as recited in claim 1, or “observing, at control circuitry of the subsystem, signals transmitted between a memory controller and a memory macro, the memory controller and the memory macro being formed in the single circuit die, the signals being transmitted between signal pins on a signal interface of the memory controller and corresponding signal pins on a signal interface of the memory macro, to detect an attempt to complete a memory operation to access at least a dedicated partition of the memory macro, the dedicated partition of the memory macro being dedicated to a computing entity of the subsystem; communicating signals between the control circuitry and the computing entity to determine whether the attempt to complete the memory operation to access the at least the dedicated partition of the memory macro was initiated by the computing entity responsive to detection of the attempt; and selectively applying an override signal to the signals transmitted between the memory controller and the memory macro responsive to a determination that the attempt to complete the memory operation to access the dedicated partition of the memory macro was not initiated by the computing entity” as recited in claim 11 as a whole.
Kim teaches: “The memory controller 120 enters a locked state (S230). In the locked state, the memory controller 120 may deny a request for access to the nonvolatile memory 110 that is received from an external device. For example, the memory controller 120 may deny a read request, a write request or both the read request and the write request received from the external device.”  Kim paragraph 0071.  Since this does not teach at least denying the request based on determination that the request is not initiated by a given computing entity, the reference cannot teach “An integrated circuit device comprising, on a single circuit die: circuitry to implement a memory macro having a first signal interface; circuitry to implement a memory controller having a second signal interface, wherein connection of signal pins on the second signal interface with corresponding signal pins on the first signal interface enables the memory controller to initiate operations via signals applied to the signal pins on the first signal interface from signals applied to the signal pins on the second signal interface; and circuitry to implement a subsystem comprising one or more computing devices and control circuitry, the control circuitry being coupled to the one or more computing devices and having hardwired circuitry interposed between the first signal interface and the second signal interface, the control circuitry to apply one or more signals to at least one of the signal pins on the first signal interface to control access to a partition of the memory macro dedicated to a computing entity of the one or more computing devices by memory operations initiated at the memory controller, wherein the control circuitry further to selectively apply an override signal via the hardwired circuitry to signals transmitted between the first signal interface and the second     signal interface responsive to a determination that an attempt to complete a memory operation to access the partition of the memory macro dedicated to the computing entity was not initiated by the computing entity” as recited in claim 1, or “observing, at control circuitry of the subsystem, signals transmitted between a memory controller and a memory macro, the memory controller and the memory macro being formed in the single circuit die, the signals being transmitted between signal pins on a signal interface of the memory controller and corresponding signal pins on a signal interface of the memory macro, to detect an attempt to complete a memory operation to access at least a dedicated partition of the memory macro, the dedicated partition of the memory macro being dedicated to a computing entity of the subsystem; communicating signals between the control circuitry and the computing entity to determine whether the attempt to complete the memory operation to access the at least the dedicated partition of the memory macro was initiated by the computing entity responsive to detection of the attempt; and selectively applying an override signal to the signals transmitted between the memory controller and the memory macro responsive to a determination that the attempt to complete the memory operation to access the dedicated partition of the memory macro was not initiated by the computing entity” as recited in claim 11 as a whole.
Kim (US 2015/0101039) teaches: “Preferably, the image formation apparatus further includes: a second setting unit for setting at least one second access condition, which is used for access to the memory region accessible by the internal device; and a determination unit for determining whether to permit or deny access to the predetermined memory region by comparing an access request from another device with the second access condition.”  Kim paragraph 0013.  Kim does not teach using circuitry between the first and second interfaces (as the interfaces are limited in the claims) and for at least that reason cannot teach “An integrated circuit device comprising, on a single circuit die: circuitry to implement a memory macro having a first signal interface; circuitry to implement a memory controller having a second signal interface, wherein connection of signal pins on the second signal interface with corresponding signal pins on the first signal interface enables the memory controller to initiate operations via signals applied to the signal pins on the first signal interface from signals applied to the signal pins on the second signal interface; and circuitry to implement a subsystem comprising one or more computing devices and control circuitry, the control circuitry being coupled to the one or more computing devices and having hardwired circuitry interposed between the first signal interface and the second signal interface, the control circuitry to apply one or more signals to at least one of the signal pins on the first signal interface to control access to a partition of the memory macro dedicated to a computing entity of the one or more computing devices by memory operations initiated at the memory controller, wherein the control circuitry further to selectively apply an override signal via the hardwired circuitry to signals transmitted between the first signal interface and the second     signal interface responsive to a determination that an attempt to complete a memory operation to access the partition of the memory macro dedicated to the computing entity was not initiated by the computing entity” as recited in claim 1, or “observing, at control circuitry of the subsystem, signals transmitted between a memory controller and a memory macro, the memory controller and the memory macro being formed in the single circuit die, the signals being transmitted between signal pins on a signal interface of the memory controller and corresponding signal pins on a signal interface of the memory macro, to detect an attempt to complete a memory operation to access at least a dedicated partition of the memory macro, the dedicated partition of the memory macro being dedicated to a computing entity of the subsystem; communicating signals between the control circuitry and the computing entity to determine whether the attempt to complete the memory operation to access the at least the dedicated partition of the memory macro was initiated by the computing entity responsive to detection of the attempt; and selectively applying an override signal to the signals transmitted between the memory controller and the memory macro responsive to a determination that the attempt to complete the memory operation to access the dedicated partition of the memory macro was not initiated by the computing entity” as recited in claim 11 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139